Citation Nr: 1626216	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-08 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected total left knee arthroplasty with residual scar.

2.  Entitlement to an increased disability rating for residuals of left knee injury with degenerative joint disease and scar, currently evaluated as 20 percent disabling prior to July 31, 2014.

3.  Entitlement to an increased disability rating for a total left knee arthroplasty with residual scar, for the period from July 31, 2014 (excluding periods when a total disability rating is in effect), currently evaluated as 60 percent disabling.
 
4.  Entitlement to an increased disability rating for a right knee disability, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1974 to December 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that, in pertinent part, denied service connection for tarsal tunnel of the right ankle; and from a May 2010 rating decision that denied disability ratings in excess of 20 percent for service-connected residuals of left knee injury with degenerative joint disease and scar, and in excess of 10 percent for service-connected chondromalacia patella of the right knee.  The Veteran timely appealed. 

By a March 2015 rating decision, a 100 percent disability rating was assigned from July 31, 2014, to September 30, 2015, for the Veteran's left knee disability, based on surgery (total knee replacement) and convalescence.  Thereafter, a minimum 30 percent rating was assigned as of October 1, 2015.

In October 2015, the RO increased the disability evaluation to 60 percent for chronic residuals of the left lower extremity, effective October 1, 2015.  Because higher evaluations are available for the Veteran's left knee disability (excluding periods when a total disability rating is in effect), and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2016, the Veteran testified during a hearing before the undersigned in Washington, DC.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board.  To date, no additional evidence has been submitted.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issues of service connection for a right ankle disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period prior to July 31, 2014, the Veteran's left knee disability was manifested by painful motion, swelling, and functional impairment for reconstructed ligaments equivalent to moderate knee impairment; severe recurrent subluxation and lateral instability are not demonstrated.

2.  Throughout the rating period prior to July 31, 2014, the Veteran's left knee disability was manifested by X-ray evidence of arthritis and flare-ups limiting flexion of the left knee joint; neither limited extension, nor incapacitating episodes have been demonstrated.

3.  From July 31, 2014 (excluding periods when a total disability rating is in effect), the Veteran's left knee disability has been manifested primarily by chronic residuals of severe painful motion and weakness.

4.  Throughout the rating period prior to October 20, 2015, the Veteran's right knee disability has been manifested by complaints of pain, X-ray evidence of arthritis, and full ranges of flexion and extension with functional loss due to painful motion during flare-ups; slight or moderate instability, or limited extension to 5 degrees or worse have not been demonstrated.

5.  From October 20, 2015, the Veteran's right knee disability has been manifested by complaints of pain and stiffness, a complex tear of the medial meniscus, moderately advanced degenerative changes, and functional impairment equivalent to dislocated cartilage with frequent episodes of locking; slight or moderate instability, limited flexion to 15 degrees or worse, or limited extension to 20 degrees or worse has not been demonstrated.

  
CONCLUSIONS OF LAW

1.  Throughout the rating period prior to July 31, 2014, the criteria for a disability evaluation in excess of 20 percent for left knee disability, based on moderate left knee impairment are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, DC 5257 (2015).

2.  Throughout the rating period prior to July 31, 2014, the criteria for a separate 10 percent, but no higher, disability evaluation for left knee disability, based on arthritis and limited flexion are more nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, DCs 5003, 5260 (2015).
3.  From July 31, 2014 (excluding periods when a total disability rating is in effect), the criteria for a rating in excess of 60 percent for total left knee arthroplasty with residual scar are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2015).

4.  Throughout the rating period prior to October 20, 2015, the criteria for a disability rating in excess of 10 percent for the Veteran's right knee disability are not met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, DCs 5003, 5010, 5019, 5257, 5260, 5261 (2015).

5.  From October 20, 2015, the criteria for a 20 percent disability rating for the Veteran's right knee disability are met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, DC 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a December 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims decided below have been obtained, to the extent possible. The RO or VA's Appeals Management Center (AMC) has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of increased evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Evaluations

Service connection was established for disabilities of each knee, effective September 1993.  When service connection is established, a disability rating is determined by the RO based on a rating schedule set forth in the Code of Federal Regulations.  This schedule sets out various diagnostic codes for various disabilities.  Each diagnostic code (DC) contemplates particular symptoms and sets levels of disability based on those symptoms.

The RO assigned an initial 20 percent disability rating for the Veteran's left knee disability under 38 C.F.R. § 4.71a, DC 5299-5257, pertaining to recurrent subluxation or lateral instability or impairment; and assigned an initial 10 percent disability rating for the Veteran's right knee disability under 38 C.F.R. § 4.71a, DC 5099-5019, pertaining to bursitis and limited flexion.  Hyphenated diagnostic codes are used, generally, to reflect a rating by analogy to the body part affected or body system involved.  38 C.F.R. § 4.27.  The particular DCs used in this case are explained more fully below.

In addition to the symptoms listed in each DC, for disabilities evaluated on the basis of limitation of motion (such as the knee), VA is required to apply provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), which pertain to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

The Veteran's right knee disability was considered by the RO as bursitis.  See 38 C.F.R. § 4.71a, DC 5024.  The rating schedule indicates that such disability will be rated as degenerative arthritis.  The rating schedule further states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In the case of the knee, those codes are DC 5260 and DC 5261.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The Veteran filed claims for increased disability ratings in December 2009.  The Board will consider not only the criteria of the currently assigned DCs, but also the criteria of other potentially applicable DCs.

Rating Criteria for Knees 

Knee disabilities are unique in the rating code, as they are one of a few orthopedic disabilities in which a Veteran may receive multiple ratings based on separate symptoms in the same joint.  While the law generally prevents considering the same symptoms under various diagnoses to support separate ratings, some of the relevant DCs for the knee have been interpreted to apply to different functions of the knee, therefore warranting separate consideration.  Specifically, the evidence may warrant separate ratings for limitation of flexion of the knee, limitation of extension of the knee, and lateral instability and recurrent subluxation of the knee.  The Board will explore all possibilities in this case.

The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

DC 5260 rates based on limitation of flexion.  When flexion of the leg is limited to 60 degrees, a noncompensable rating is warranted.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  Flexion limited to 30 degrees warrants a 20 percent rating, while flexion limited to 15 degrees warrants the maximum 30 percent rating.  

DC 5261 rates based on limitation of extension.  That code provides that when extension is limited to 5 degrees, a noncompensable rating is assigned.  Extension limited to 10 degrees warrants a 10 percent rating.  When limitation of extension is at 15 degrees, a 20 percent rating is warranted.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Lastly, extension limited to 45 degrees warrants the maximum, 50 percent rating.

The diagnostic criteria applicable to recurrent subluxation or lateral instability is found at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).   Under that code, slight impairment is assigned a 10 percent rating, moderate impairment a 20 percent rating, and severe impairment a 30 percent rating.  

The terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6. 

Other DCs pertaining to the knee include DC 5258, under which a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  DC 5259 provides that symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating, which is the maximum rating under the DC.  Because DCs 5258 and 5259 have been interpreted as already contemplating limitation of motion of the knee generally (which means it contemplates limitation of flexion and extension), the law does not allow for a separate rating under DCs 5259 and 5260 and/or 5261, because that would be compensating the same limitation of motion more than once.  

The diagnostic criteria applicable to impairment of the tibia and fibula are found at 38 C.F.R. § 4.71a, DC 5262 (2015).  Under that code, a 10 percent evaluation is warranted when malunion of the tibia and fibula is productive of slight knee or ankle disability.  A 20 percent evaluation is warranted when malunion of the tibia and fibula is productive of moderate knee or ankle disability, and a 30 percent evaluation is warranted when such disability is marked.  A 40 percent evaluation is warranted for nonunion of the tibia and fibula, with loose motion, requiring a brace.

Finally, the diagnostic criteria applicable to knee replacement (prosthesis) are found at 38 C.F.R. § 4.71a, DC 5055 (2015). Under that code, prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis. (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30.)  Thereafter, chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent rating.  Intermediate degrees of residual weakness, pain, or limitation of motion are rated by analogy to DCs 5256, 5260, 5261, or 5262. The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, DC 5055.

A. 
 Left Knee Disability

Historically, the Veteran sustained injury to his left knee while playing football in active service in November 1974.  An arthrotomy was performed in April 1975.  Following surgical correction, a medical board found the Veteran medically unfit in November 1975.  

Diagnosis in December 1978 was residuals of internal derangement of external meniscus and ruptured tibial collateral ligament, good surgical repair, with symptoms of mild post-traumatic arthritis.  In July 1989, the Veteran reported that prolonged walking and climbing steps tended to exhaust him; and that he wore a knee brace for support when cutting grass.  X-rays then revealed two metal staples in the medial femoral condyle, which were used surgically to secure the tibial collateral ligament.  MRI scans conducted in July 1995 revealed a partial anterior cruciate ligament tear of the left knee.  There was a 14-inch surgical scar on the medial aspect of the left knee, which was well-healed.

Examination in July 1995 revealed no pain to palpation of either knee, and full range of motion of both knees.  Crepitus was noted on the left.  The diagnosis was degenerative joint disease of both knees.  A VA examiner in June 2001 noted that the Veteran had sustained a major ligament disruption, which resulted in chronic left knee trouble and complaints of pain.  The Veteran reported tightness and stiffness occurring from time to time, and reported difficulty getting out of a chair and difficulty going up and down stairs.  He also reported pain with prolonged standing.  
  
The report of a March 2008 VA (contract) examination revealed left knee tenderness.  There was no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Examination revealed crepitus; there was no genu recurvatum or locking pain.  Ranges of motion of the left knee were to 140 degrees on flexion, with pain from 26 degrees; and to 0 degrees on extension, with pain noted throughout the range of motion.  The examiner noted that joint function was additionally limited by pain after repetitive use.  Stability testing was within normal limits.
The March 2008 examiner also noted that the left knee scar measured about 17 centimeters by .5 centimeters; hypopigmentation was less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, or abnormal texture.

X-rays taken in August 2008 revealed degenerative joint disease of the medial compartment of the left knee, two bone staples in the left medial femoral epicondyle, mild chondrocalcinosis of the left knee, a small left knee effusion, minimal left patellar osteophytes, and no acute fracture.  The Veteran then underwent an injection of the left knee joint with corticosteroids.  

The Veteran brought his claim for an increase in December 2009.  

Symptoms reported by the Veteran at a November 2010 VA (contract) examination included weakness, stiffness, swelling, fatigability, and pain.  He did not experience heat, redness, giving way, lack of endurance, locking, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  Flare-ups occurred daily and lasted for about five hours, and were precipitated by physical activity; functional impairment during flare-ups included tightening of the left knee, limited motion of the joint, and difficulty with standing and walking.  Treatment consisted of physical therapy and steroid injections.  The Veteran reported incapacitating episodes for 30 days in February 2010, in which a VA physician recommended best rest.  The Veteran reported that he was unable to perform yard work, or have sex without pain.

Examination of the left knee in November 2010 revealed tenderness.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  There was no subluxation, or no genu recurvatum or locking pain.  Examination revealed crepitus.  There was no ankylosis.  Ranges of motion of the left knee were to 140 degrees on flexion, and to 0 degrees on extension.  There was no additional limited motion following repetitive use.  The examiner noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  All stability testing was within normal limits for the left knee.  The diagnosis was status-post anterior cruciate ligament and meniscus repair of the left knee with normal healed surgical scar. 

The November 2010 examiner noted that the left knee scar was superficial with no underlying tissue damage, and that the scar did not limit the Veteran's motion.  Nor was there limitation of function due to the scar.

VA records show that the Veteran underwent another interarticular knee corticosteroid injection in December 2013.  He underwent a left total knee arthroplasty in July 2014.

The report of an October 2015 VA examination reflects diagnoses of patellar femoral pain syndrome of the left knee, and status-post left total arthroplasty with normal healed surgical scar.  Symptoms reported by the Veteran include constant daily pain on a level of 8 on a 10-point scale.  Flare-ups were described as extreme pain, limited movement, and tendonitis; functional loss was described as swelling pain, limited movement, mental distress, and elevated blood pressure.

On examination in October 2015, ranges of motion of the left knee were to 90 degrees on flexion and to 0 degrees on extension.  The examiner noted pain; and noted that pain, fatigue, and lack of endurance contributed an additional 20 degrees of functional loss on flexion of the left knee following repetitive use.  Muscle strength was normal.  There was no ankylosis.  The examiner found no instability.  The left leg measured 92 centimeters, and the right leg measured 90 centimeters.  Chronic residuals of the total knee joint replacement consisted of severe painful motion or weakness.  A left knee scar measured 6.5 centimeters by 1.0 centimeter.  The examiner noted that the scar was neither painful nor unstable, and that it had a total area less than 39 square centimeters (6 square inches).  The Veteran also used a cane constantly for walking.   

In March 2016, the Veteran testified that, prior to the total left knee arthroplasty, his left knee would swell when he stood up for a period of time or when walking from two-to-three blocks.  The Veteran testified that he had constant stiffness in his left knee, and had been allowed three steroid injections a year.  The Veteran also testified that his left knee gave out on him, and that he wore a knee brace constantly that also wore out and had to be replaced.
  
Rating Period prior to July 31, 2014

The Veteran's left knee disability has been evaluated as 20 percent disabling for this period under DC 5299-5257, based on findings of internal derangement of the knee equivalent to moderate knee impairment. There is no objective evidence at any time of severe instability, even though the Veteran constantly wore a knee brace.  While the Veteran reported a 30-day period of incapacitating episodes in February 2010, no examiner has described incapacitating episodes.  The Board has considered the Veteran's lay reports of having constant pain; however, in determining whether an increased evaluation is warranted under DC 5257, the Board places the most probative weight on the results of objective physical examination by health care specialists, which failed to show any evidence of incapacitating episodes, recurrent subluxation, or patellar dislocation.  All stability testing was within normal limits.
The preponderance of the evidence, therefore, is against the assignment of a disability rating in excess of 20 percent based on findings of internal derangement of the knee equivalent to moderate knee impairment under DC 5299-5257.  

Referable to DC 5260, the Veteran was able to achieve predominantly 140 degrees of flexion (normal).  Even when considering functional loss due to pain on movement and further limited flexion on repetitive use, the evidence does not include findings that warrant a separate evaluation under DC 5260.  A 10 percent disability rating requires flexion limited to 45 degrees.  Thus, a rating under this code is not warranted.

Referable to DC 5261, the Veteran's limitation of extension was also normal at 0 degrees; and no further decrease in extension on repetitive use has been demonstrated.  The evidence does not include findings that warrant a separate evaluation under DC 5261.  The level of limitation contemplated by the 10 percent rating category requires limitation of extension to 10 degrees or more.  

Turning to alternative codes for increased ratings, there is no evidence of malunion or non-union of the tibia and fibula to warrant evaluation under DC 5262.

Relative to functional loss due to pain, fatigue, incoordination, or the like, examinations during this period confirmed that repetitive testing did not result in some additional limitation of motion.  The November 2010 examiner noted that flare-ups limited motion of the left knee joint.  Where there is noncompensable limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, a 10 percent evaluation is for assignment. 38 C.F.R. § 4.71a, DC 5003. While these findings do not represent compensable limitation of motion under DC 5260, a separate 10 percent disability rating is warranted where pain limits range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 39-43 (2011) (holding that painful motion is not deemed limited motion in cases not dealing with DC 5003).

Accordingly, given the X-ray evidence of arthritis and objective findings of limited motion, the overall evidence warrants a separate 10 percent disability rating for service-connected left knee disability based on arthritis and limited motion of a major joint.  38 C.F.R. §§ 4.71a, DCs 5003, 5260.

Rating Period from July 31, 2014

As noted above, the Veteran underwent a left total knee arthroplasty on July 31, 2014.

Effective July 31, 2014, the RO assigned a 100 percent evaluation for total left knee arthroplasty with residual scar; and then decreased the rating to 60 percent, effective October 1, 2015.  

The Board notes that the current 60 percent rating is the maximum allowed for chronic residuals of severe painful motion or weakness under DC 5055.  Here, there is no clinical evidence of loosening or instability of the prosthetic joint of the left knee or any severe pain, following the July 2014 total left knee replacement, to warrant an increased rating under any other code.
Essentially, following the Veteran's left total knee replacement in July 2014, the evidence reflects chronic severe painful motion or weakness of the left lower extremity, so as to warrant a 60 percent disability rating throughout the applicable rating period-excluding those periods when a temporary total rating is in effect.  See 38 C.F.R. § 4.71a, DC 5055.

There is no evidence showing that more than a 60 percent disability rating is warranted for chronic severe residuals of the total left knee arthroplasty with residual scar.  Thigh amputation of the left lower extremity is not shown.  Moreover, a separate rating is not warranted for instability as the examiners found no evidence thereof.  

Lastly, under DC 5275, shortening of the bones of a lower extremity of 1.25 to 2 inches (3.2 centimeters to 5.1 centimeters) warrants a 10 percent rating. Higher ratings of 20, 30, 40, 50, and 60 percent are available for greater shortening.

Here, the October 2015 examiner noted a leg length discrepancy of 2 centimeters.  Hence, a compensable disability rating under DC 5275 is not warranted.

Scars

Throughout the rating period-both prior to and from July 31, 2014-no examiner has found that the surgical scars on the Veteran's left knee are tender or painful, or caused any functional impairment to warrant a separate, compensable disability rating on the basis of scars under 38 C.F.R. § 4.118, DCs 7804 or 7805.  When the Veteran was asked about his scar at his Board hearing, he indicated that his knee hurt; on clarification, however, it was clear that it was the internal workings of his knee that were painful, not the scar itself. The scar did not lose covering, or otherwise cause limitation of movement.  Thus, a separate rating is not warranted. 

B.  Right Knee Disability

Historically, the Veteran has been treated post-service for tenderness and pain of the right knee.  The report of a July 1995 VA examination includes a diagnosis of chondromalacia patellae of the right knee.  In August 2004, the Veteran reported significant weakness and stiffness with his right knee, particularly at the end of the day.  X-rays then revealed very minimal osteoarthritic changes.

VA examination in March 2008 revealed tenderness of the right knee.  There was no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Ranges of motion of the right knee were to 140 degrees on flexion, with pain from 30 degrees; and to 0 degrees on extension, with pain from 0 degrees.  The examiner noted that the right knee joint was additionally limited by pain following repetitive use, but not by fatigue or weakness or lack of endurance or incoordination.  Stability testing of the right knee was within normal limits.

VA records show that the Veteran underwent an interarticular knee corticosteroid injection in December 2008.

The Veteran raised his claim for an increase in December 2009.  During a November 2010 VA examination, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain.  He indicated that he did not experience heat, redness, locking, deformity, drainage, effusion, subluxation, or dislocation.  He reported flare-ups as often as three-to-four times per day, and each time lasting for three-to-four hours.  The severity level was five, on a 10-point scale.  He reported tightening and limited motion of the right knee joint during flare-ups, and reported difficulties with standing and walking.  His treatment consisted of physical therapy and steroid injections.  The Veteran reported having no incapacitating episodes during the last twelve months.

Examination of the right knee in November 2010 revealed tenderness.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  There was no subluxation.  The examiner noted crepitus.  There was no genu recurvatum or locking pain.  Ranges of motion of the right knee were from 140 degrees on flexion to 0 degrees on extension (normal).  There was no additional limitation of motion following repetitive use.  The examiner noted that the right knee joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays were limited secondary to nonvisualization of the patella on the lateral view; mild tibial spurring was present, and large anterior patellar spurs were noted.

The Veteran reported worsening right knee pain in December 2010, and indicated that the prior injection had not helped at all.  MRI scans conducted of the right knee in November 2012 revealed a complex tear of the medial meniscus.  

The report of an October 20, 2015 VA examination reflects diagnoses of 
patellar femoral pain syndrome of the right knee, right knee tendonitis, and degenerative arthritis.  The examiner noted that the previous diagnosis of chondromalacia patella has changed, and that the new diagnosis is a progression of the previous diagnosis.  The examiner also noted that X-rays revealed moderately advanced degenerative arthritic change in the medial compartment of the right knee. 

Symptoms reported by the Veteran in October 2015 included constant daily pain on a level of ten, on a 10-point scale.  Other symptoms were tenderness, stiffness, weakness, easy fatigue, swelling, and grinding.  Flare-ups were described as extreme pain, limited movement, weakness, and tendonitis; functional loss was described as swelling pain, limited movement, mental distress, and elevated blood pressure.

On examination in October 2015, ranges of motion of the right knee were to 110 degrees on flexion and to 0 degrees on extension.  The examiner noted pain; and noted that pain, fatigue, and lack of endurance contributed an additional 20 degrees of functional loss on flexion of the right knee following repetitive use.  Muscle strength was normal.  The examiner found less movement than normal.  There was no ankylosis.  The examiner found no instability.  The left leg measured 92 centimeters, and the right leg measured 90 centimeters. The Veteran also used a cane constantly for walking, and wore a brace on his right knee.   

Here, the RO has evaluated the Veteran's right knee disability as 10 percent disabling under DC 5099-5019, based on X-ray evidence of osteoarthritis and painful motion of a major joint.  Bursitis is rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5019.  

Throughout the rating period, the objective evidence of record does not reflect degrees of limited motion of the right knee to warrant increased disability ratings either under DC 5260 or 5261.  In fact, the Veteran's ranges of motion were assessed as normal.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Regarding any functional loss due to pain, fatigue, incoordination, or the like, at least one examiner indicated that repetitive testing did result in additional limitation of motion.  However, even with consideration of functional loss expressed by the Veteran as pain and noted by examiners during flare-ups, the Veteran's right knee disability does not demonstrate flexion limited to 30 degrees or worse to warrant an increased rating under DC 5260.

Referable to DC 5261, the Veteran's limitation of extension has predominantly been to 0 degrees; and no further decrease in extension on repetitive use has been demonstrated.  The evidence does not include findings that warrant a separate evaluation under DC 5261.  The level of limitation contemplated by the 10 percent rating category requires limitation of extension to 10 degrees or more.  

Regarding flare-ups, the Veteran has reported frequent flare-ups.  Examiners also have noted partial impairment of physical activities such as running, jumping, climbing, walking long distances, and prolonged standing; and recent X-rays have documented moderately advanced degenerative arthritic changes.  No incapacitating episodes have been reported.  In this case, given the findings of a "complex tear" of the medial meniscus in November 2012, the Veteran's ongoing complaints of stiffness and swelling, and the October 2015 examiner's notation of progression or worsening of the Veteran's right knee disability, the Board finds that the right knee disability is best evaluated as dislocated semilunar cartilage under DC 5258 to afford the Veteran a higher rating.

In this regard, a maximum 20 percent disability rating is warranted under DC 5258 from the date of VA examination on October 20, 2015-e.g., demonstrating a worsening of right knee impairment.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Again, this DC takes into consideration limitation of motion; hence, a rating under DC 5099-5019 is no longer appropriate.

Regarding instability, examiners basically have found the Veteran's right knee to be stable.  No examiner has found objective evidence of recurrent patellar subluxation, dislocation, or instability.  Although the Veteran has reported constant use of a brace on his right knee, the evidence does not warrant a separate, compensable disability rating under DC 5257. 

There also is no evidence or allegation that any other diagnostic code pertaining to the Veteran's right knee disability is applicable in the present case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  While the Veteran has received injections in his right knee during the rating period, he has not undergone a total right knee replacement and has not described incapacitating episodes.

Accordingly, for the reasons stated above, the evidence is against a disability rating in excess of 10 percent for a right knee disability for the rating period prior to October 20, 2015; and is in favor of a 20 percent, but no higher, evaluation for a right knee disability for the rating period from October 20, 2015.

C.  Extraschedular Consideration

The potential application of 38 C.F.R. § 3.321(b)(1) has been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 
If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the rating criteria.  Specifically, he has painful motion, swelling, and functional impairment of both knees.  These symptoms are contemplated in the rating criteria for knees.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Thus, the Board finds that the rating criteria adequately cover his symptoms.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for bilateral knee disability, bilateral hip disability, a lumbar spine disability and associated radiculopathy of bilateral lower extremity, gastroesophageal reflux disease and associated vocal cord polyps, and a left ankle disability.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's bilateral knee disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

For the period prior to July 31, 2014, an increased evaluation for residuals of left knee injury with degenerative joint disease and scar, based on moderate knee impairment, is denied.

For the period prior to July 31, 2014, a separate 10 percent, but no higher, evaluation for residuals of left knee injury with degenerative joint disease and scar-based on arthritis and limitation of flexion-is granted, subject to the regulations governing the award of monetary benefits.

From July 31, 2014 (excluding periods when a total disability rating is in effect), a rating in excess of 60 percent for total left knee arthroplasty with residual scar is denied.

For the period prior to October 20, 2015, an increased evaluation for a right knee disability is denied.

From October 20, 2015, an increased evaluation of 20 percent for a right knee disability is granted, subject to the regulations governing the award of monetary benefits.

REMAND

Right Ankle Disability

The Veteran seeks service connection for a right ankle disability, and has asserted that the claimed disability is secondary to his service-connected total left knee arthroplasty with residual scar. 

Service treatment records do not reflect any findings or complaints of right ankle injury or disability.

VA records show that the Veteran underwent a right tarsal tunnel release in March 2005.  The results of a March 2007 electromyograph study are abnormal and reveal prolonged right medial and lateral plantar nerve sensory nerve distal latencies.  The evidence at the time revealed no lumbar radiculopathy or Baxter's neuropathy.

In November 2009, a VA physician opined that "it is possible" that the Veteran's left total knee replacement could have forced the Veteran's right foot into a more pronatory attitude based on the normal compensatory action by the foot of a contralaterally shorter limb.  The Board finds this opinion lacks probative value because it is based on an inaccurate report of the Veteran's medical history.

VA records, dated in December 2013, show that the Veteran's right ankle pain is chronic and currently treated with steroid injections.  X-rays then revealed a chronic well-corticated os along the tip of the right medial malleolus, minimal spurring of the right medial talus, normal ankle joint spaces, inferior and posterior heel spurs, a low plantar arch, and no acute fracture.
VA records show that the Veteran underwent a left total knee arthroplasty in July 2014.  The report of an October 2015 VA examination reveals that the Veteran's left leg is 2 centimeters longer than his right leg.  In March 2016, the Veteran testified that he had favored his left leg and applied all pressure onto his right leg.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service. Horowitz v. Brown, 5 Vet. App. 217 (1993). 

Moreover, with regard to secondary service connection, VA should seek a medical opinion regarding whether the right ankle disability is caused or aggravated by the service-connected total left knee arthroplasty with residual scar and/or right knee disability, or by any other service-connected disability.  Hence, the Board cannot resolve this matter without further medical clarification.

TDIU

The Veteran's claim of entitlement to a TDIU has not yet been considered.  A remand for this action is necessary as the Board's consideration of the issue in the first instance would result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in a decision a question that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, from November 2015 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination to address his right ankle disability.

(a)  For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service. 

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected total left knee arthroplasty with residual scar and/or right knee disability (or other service-connected disabilities) caused any current disability of the right ankle.
 
(c)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected total left knee arthroplasty with residual scar and/or right knee disability (or other service-connected disabilities) aggravated (i.e., permanently increased in severity beyond the natural progression) any current disability of the right ankle. 

Service connection is currently in effect for bilateral knee disability, bilateral hip disability, a lumbar spine disability and associated radiculopathy of bilateral lower extremity, gastroesophageal reflux disease and associated vocal cord polyps, and a left ankle disability.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Attention is invited to the attempted nexus opinion in the VA records dated in November 2009, in which the examiner indicated that it was "possible" that there was a relationship.

3.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU. This letter should specifically request that the Veteran submit a Veteran's Application for Increased Compensation Based on Unemployability form, or a VA-Form 21-8940.  Then undertake any development action deemed warranted, which may include an examination to ascertain the functional impairment resulting from service-connected disabilities.  

4.  Thereafter, readjudicate the claims on appeal-including entitlement to a TDIU.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.


No action is required of the Veteran and his representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


